[LOGO] Constellation Brands June 28, 2012 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Attention:Tia L. Jenkins, Senior Assistant Chief Accountant, Office of Beverages, Apparel, and Mining Re:Constellation Brands, Inc. Form 10-K for the Fiscal Year Ended February 29, 2012 Filed April 30, 2012 File No. 001-08495 Dear Ms. Jenkins: We have received your comment letter dated June 14, 2012, with respect to the above-referenced filing.We hereby request that the date by which we must respond to the comment letter be extended until July 26, 2012, in order to give us sufficient time to prepare our response to the letter. If you have any questions, please feel free to contact Greg Belemjian at (585) 678-7136 or, alternatively, Barbara LaVerdi at (585) 678-7231. Sincerely, Constellation Brands, Inc. /s/ Robert Ryder Robert Ryder Executive Vice President and Chief Financial Officer Our vision:To elevate life with every glass raised Constellation Brands, Inc. · 207 High Point Drive · Building 100 · Victor, NY 14564 Direct: 585-678-7100 · Fax: 585-678-7103 · www.cbrands.com
